Citation Nr: 9930246	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-37 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, 
as secondary to service-connected residuals of a right knee 
arthrotomy.

2.  Entitlement to service connection for a left shoulder 
disability, as secondary to service-connected residuals of a 
right knee arthrotomy.

3.  Entitlement to service connection for a right shoulder 
disability, as secondary to service-connected residuals of a 
right knee arthrotomy.

4.  Entitlement to an increased rating for residuals of a 
right knee arthrotomy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
arthritis of the left knee, back and shoulders as secondary 
to the veteran's service-connected residuals of a right knee 
arthrotomy were denied.  The June 1996 rating action also 
denied an increase rating for residuals of a right knee 
arthrotomy.  

The Board notes that during the pendency of the veteran's 
appeal, the disability evaluation of his residuals of a right 
knee arthrotomy were increased to 30 percent by means of a 
November 1997 rating action, effective as of March 4, 1996, 
the date of receipt of the claim.  As this action does not 
constitute a full grant of benefits on appeal, his claim for 
an increased rating for residuals of a right knee arthrotomy 
continues.  

The Board also notes that during the pendency of the 
veteran's appeal, service connection for degenerative joint 
disease of the left knee was granted by means of a November 
1997 rating action.  This grant of service connection 
constitutes a full grant of benefits on appeal as of that 
issue.  

The issue of whether each of the veteran's claims is well 
grounded is deferred pending completion of the development 
requested in this REMAND.



REMAND

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in September 1996, the veteran indicated that he sought 
a hearing before a Member of the Board sitting at a local VA.  
A review of his claim folders reveals that a hearing has not 
been scheduled, nor has a withdrawal of the veteran's request 
been received.  Accordingly, due process concerns require 
that he be afforded the opportunity for such a hearing.

This case is accordingly REMANDED for the following:

The RO should request that the veteran 
indicate whether he still seeks a hearing 
before a Member of the Board sitting at 
the RO.  If he still desires a hearing, 
the RO should schedule him for such 
hearing according to the date of his 
request for such a hearing.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

